PER CURIAM
In a stipulated facts trial, defendant was convicted of burglary in the first degree. ORS 164.225. The state concedes that the sentencing court erred in imposing a 15-year minimum sentence as part of defendant’s dangerous offender sentence. We accept the concession. State v. Serheinko, 111 Or App 604, 826 P2d 114 (1992).
Defendant failed to preserve his claim that the court erred in finding that he was armed with a weapon during the commission of the offense.
Conviction affirmed; remanded for resentencing.